HARWOOD, Justice.
Arthur I. Appleton and his wife Martha O. Appleton are the owners of the site of a limestone rock quarry. In March 1965, the Appletons sold to the Southern Rock Products Company, Inc., all limestone rock situated on the subject property for a consideration of a royalty per ton upon removal of the limestone.
Southern Rock Products Company, Inc., entered upon the site and began quarrying operations. Thereafter, Guy L. Self, as building inspector of the City of Trussville, denied to Southern Rock Products Company, Inc., a building and use permit on the ground that the operation would "cause noise, vibration, fumes, dust, and other obj ectionable conditions which would affect a considerable portion of Trussville.”
This situation has been the basis of various proceedings, among which see Southern Rock Products Company, Inc. v. Self et al., 279 Ala. 488, 187 So.2d 244; City of Trussville v. Porter, 279 Ala. 467, 187 So. 2d 224.
There has been pending in this court an appeal by Southern Rock Products Company, Inc., from a judgment of the Circuit Court of the Tenth Judicial Circuit, which affirmed a decision of the Board of Zoning Adjustment of the City of Trussville which had affirmed the decision of the building inspector in his refusal to grant a building and use permit to Southern Rock Products Company, Inc., under the provisions of ordinances of the City of Trussville,
The present bill by the Appletons sought a declaratory judgment, or in the alternative, a restraining order staying the enforcement of the order of refusal of the *724building inspector pending an appeal from such order to the Board of Zoning Adjustment of the City of Trussville.
After hearing, the Chancellor entered a decree and judgment dismissing the bill. This appeal is from such order.
In brief counsel for appellants state:
“However, the bill of complaint (in the present case) clearly shows that the relief prayed for was, and continues to be, relief pending a final determination of appellants’ appeal * * * a. proceeding which still continues in this court under the style of Southern Rock Products Co. v. Board of Zoning Adjustment of the City of Trussville, 6 Div. 374.” (Par. added.)
This court is today handing down its judgment and opinion in Southern Rock Products Company v. Board of Zoning Adjustment, (6 Div. 374), 282 Ala. 186, 210 So.2d 419. We consider the above opinion and judgment decisive and dispositive of all matters raised in this appeal. The' present decree is therefore due to be affirmed."
Affirmed.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.